H.E. Wolfe Construction Company, and Barco Motors, Inc., were together charged in each count of the declaration with negligence which resulted in the injury alleged. The verdict found for the plaintiff against the defendant, H.E. Wolfe Construction Company, Inc., in the sum of $10,000.00, and found the defendant, Barco Motors, Inc., not guilty. A motion for new trial was filed by the defendant, H.E. Wolfe Construction Company, Inc., which motion was denied upon the entry by the plaintiff of a remittitur in the sum of $2,500.00, the grounds of the motion for new trial being that the verdict is contrary to the law, contrary to the weight of the evidence, contrary to the law and the evidence and to the instructions given by the court to the jury, and is excessive; and that the court erred in refusing a directed verdict for H.E. Wolfe Construction Company, Inc. A judgment was rendered against the defendant, H.E. Wolfe Construction Company, Inc., in favor of the Plaintiff for $7500.00 damages, and judgment was also rendered against the Plaintiff in favor of the defendant, Barco Motors, Inc. *Page 810 
A writ of error to the judgment was taken by H.E. Wolfe Construction Company, Inc. The errors assigned are that the verdict is contrary to the evidence, contrary to the law, contrary to the law and the evidence and is excessive; the refusal of a directed verdict and a new trial for the defendant, H.E. Wolfe Construction Company, Inc.
The defendant, H.E. Wolfe Construction Company, Inc., who took writ of error, had a right to challenge the correctness of the verdict and judgment for the co-defendant, Barco Motors, Inc., as well as the correctness of the verdict and judgment against H.E. Wolfe Construction Company, Inc., in favor of the plaintiff. The two defendants were in effect charged with concurring negligence; both defended and the evidence applies to the negligence alleged against each of the co-defendants.
The evidence shows negligence on the part of the defendant, Barco Motors, Inc., that proximately contributed to the injury alleged; and as the plaintiff in error is injured by the verdict and judgment against it and in favor of its co-defendant below, the plaintiff in error should be entitled to relief when its motion for new trial challenged the verdict as an entirety as being contrary to the law and to the evidence. The motion for new trial was denied.
Section 4637 (2918) C.G.L. provides that "It shall be the duty of the court on an appeal or writ of error to examine the record, to reverse or affirm the judgment, sentence or decree of the court below, or to give such judgment, sentence or decree as the court below ought to have given, or as to it may appear according to law."
In view of the nature of the negligence charged against each defendant and of the evidence adduced and the verdict rendered complete justice in the cause can best be done *Page 811 
by reversing the judgment in its entirety for a new trial in due course of law.
ELLIS, P.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.